Detailed Action

Status of Claims
The following claim(s) is/are pending in this office action: 1-19, 22-26
The following claim(s) is/are amended: 1, 9, 17, 26
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 20-21
Claim(s) 1-19, 22-26 is/are rejected.


Previous Objections Withdrawn
The objection to Claim(s) 24 is/are withdrawn based on applicant's argument.


Response to Arguments
Applicant’s arguments filed in the amendment filed 10/5/2020, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.






Claims 1-19, 22, and 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dorwin (US Pat. 10,212,460) in view of Lindquist (US Pub. 2012/0084454).
With respect to Claim 1, Dorwin teaches a computer-implemented method for presenting content, comprising: receiving, at an endpoint device, a single user request to stream a media title; and in response to receiving the single user request to stream, performing at the endpoint device the separate steps of: requesting, from a control server, media metadata for the media title (Fig. 1, col. 6, ln 43 – col. 7, ln. 2; Network connects client, which is an endpoint device with content server, which is a control server. Fig. 4, col. 15, lns. 20-41; user of a client device requests a streaming of digital content. Col. 2, ln. 45 – col. 3, ln. 11; content is accompanied with metadata that includes timing, configuration, encoding and licensing information. See also Lindquist, Fig. 3, paras. 40-41; control server.)
that allows unencrypted content for the media title to be accessed, (col. 3, lns 19-39; content may be encrypted or unencrypted. Col. 6, ln. 43 – col. 7, ln. 2 and col. 15, ln. 42 – col. 16, ln. 14; in response to request, content server sends client a stream of content, at least a portion of which is unencrypted and played.)
wherein the control server determines the endpoint device is authorized to play the media title prior to transmitting the media metadata, (col. 14, lns. 30-52; key manager determines which portions of a file will be encrypted, encrypts them, and manages keys. Thus an unencrypted portion of the file is determined that users are authorized to play the media title. See also col. 15, lns. 42-63; “by receiving a portion of the digital content stream that is initially unencrypted, delays that might arise based on license negotiations [] can be eliminated, as the unencrypted portion would likely not require such actions.”)
streaming the unencrypted content for the media title; (Col. 6, ln. 43 – col. 7, ln. 2 and col. 15, ln. 42 – col. 16, ln. 14; in response to request, content server sends client a stream of content, at least a portion of which is unencrypted and played.)
while streaming the unencrypted content, requesting a digital rights management (DRM) license to access encrypted content for the media title, (col. 16, lns. 23-38; while the unencrypted portion is playing, the system negotiates for a license, receives a decryption key, and uses it to decrypt the content.)
wherein the unencrypted content and the encrypted content comprise different portions of the same media title; and (col. 16, lns. 39-51; system determines a location to switch from playing the unencrypted content to the encrypted content, which is different portions of the same media file. See also col. 15, ln. 42 – col. 16, ln. 2; stream may be a single stream of content, at least some portion of which is unencrypted.)
switching from streaming the unencrypted content for the media title to streaming encrypted content for the media title, wherein switching from streaming the unencrypted content to streaming the encrypted content does not interrupt playback of the media title. (col. 11, ln. 54 – col. 12, ln 12 and col. 16, lns. 23-67; player originally plays unencrypted content. While playing the unencrypted content, it decrypts the encrypted content and seamlessly switches to the decrypted stream.) 
But Dorwin does not explicitly teach a request for content based on media metadata.
Lindquist, however, does teach wherein the media metadata includes location information for the unencrypted content for the media title: (para. 3, 7, 40-41; control server may prepare and serve the manifest file which contains a list of segments and the locations of where to find them. See also Dorwin, col. 15, ln. 42 – col. 16, ln. 2; different network addresses or different paths for unencrypted and encrypted portions of the file. Col. 2, ln. 45 – col. 3, ln. 11; content has accompanying metadata that describes its configuration.)
transmitting, to a streaming media server, a request for the unencrypted content for the media title based on the media metadata; (Examiner asserts that Dorwin anticipates because the server in Dorwin is both a control and a content server, and thus the request to stream is a request for the unencrypted content. Further, Dorwin anticipates that the functionality of the server may be split amongst several devices, see col. 7, lns. 21-39. Regardless, Examiner also cites Lindquist, paras. 3, 40-41, 51-53, 62; a media file has multiple representations which are described in the manifest file, and the client requests a representation be streamed, which makes the storing device a media server. Encryption and Unencrypted content was previously taught.)
It would have been obvious to one of ordinary skill, prior to the instant invention, to combine the method of Dorwin with the request based on media metadata in order to allow multiple devices to store content data to be streamed.

(col. 3, lns 19-39; content may be encrypted or unencrypted. Col. 6, ln. 43 – col. 7, ln. 2 and col. 15, ln. 42 – col. 16, ln. 14; in response to request, content server sends client a stream of content, at least a portion of which is unencrypted and played.)
And Lindquist also teaches to the streaming media server. (paras. 3, 40-41, 51-53, 62; a media file has multiple representations which are described in the manifest file, and the client requests a representation be streamed, which makes the storing device a media server.)
The same motivation to combine as the independent claim applies to this claim.

With respect to Claim 3, modified Dorwin teaches the method of claim 2, and Dorwin also teaches wherein a first file stored on the streaming media server includes the unencrypted content and a second file stored on the streaming media server includes the encrypted content, (col. 13, ln. 57 – col. 14, ln. 3; data storage may store multiple versions of the same content. Col. 6, ln. 43 – col. 7, ln. 2; unencrypted and encrypted representations of content.)
wherein transmitting the request for the unencrypted content comprises transmitting a request for the first file, and wherein transmitting the request for the encrypted content further comprises transmitting a request for the second file. (Fig. 4, col. 15, lns. 20-41; user of a client device requests a streaming of digital content. col. 15, ln. 42 – col. 16, ln. 2; different network addresses or different paths for unencrypted and encrypted portions of the file.)

With respect to Claim 4, modified Dorwin teaches the method of claim 3, and Lindquist also teaches wherein requesting the media metadata for the media title comprises: requesting, from the control server, first metadata for the first file including the unencrypted content, prior to transmitting the request for the unencrypted content; and (para. 3, 7, 40-41; control server may prepare and serve the manifest file which contains a list of segments and the locations of where to find them. paras. 3, 40-41, 51-53, 62; a media file has multiple representations which are described in the manifest file, and the client requests a representation be streamed. See also Dorwin, Fig. 4, col. 15, lns. 20-41; user of a client device requests a streaming of digital content.)
requesting, from the control server, second metadata for the second file including the encrypted content after receiving the DRM license and prior to transmitting the request for the encrypted content. (para. 3, 7, 40-41; control server may prepare and serve the manifest file which contains a list of segments and the locations of where to find them. paras. 3, 40-41, 51-53, 62; a media file has multiple representations which are described in the manifest file, and the client requests a representation be streamed. See also Dorwin, Fig. 4, col. 15, lns. 20-41; user of a client device requests a streaming of digital content. It would have been obvious to one of ordinary skill prior to the instant invention to request the second metadata after getting the DRM license to prevent unnecessary work preparing a manifest for the encrypted representations in the event that a license is not negotiated.)
The same motivation to combine as the independent claim applies to this claim.

With respect to Claim 5, modified Dorwin teaches the method of claim 1, and Lindquist also teaches wherein transmitting the request for the unencrypted content comprises transmitting a request for a consolidated file to the streaming media server, wherein the consolidated file stores the unencrypted content and the encrypted content. (paras. 3, 38, 51; manifest file includes segments, segments may represent multiple representations of the same content. See also Dorwin, Col. 2, ln. 45 – col. 3, ln. 11; content has accompanying metadata that describes its configuration. Col. 15, lns. 42-63; content may be interleaved or a multiple streams may be presented together. Further, this limitation is obvious over teachings that unencrypted and encrypted contents exist, because simple combination for predictable results is obvious, see MPEP 2143(I)(A).)
The same motivation to combine as the independent claim applies to this claim.

With respect to Claim 6, modified Dorwin teaches the method of claim 5, and Lindquist also teaches wherein requesting the media metadata for the media title comprises requesting, from the control server, first metadata for the consolidated file prior to transmitting the request for the unencrypted content. (para. 3, 7, 40-41; control server may prepare and serve the manifest file which contains a list of segments and the locations of where to find them. paras. 3, 40-41, 51-53, 62; a media file has multiple representations which are described in the manifest file, and the client requests a representation be streamed. See also Dorwin, Fig. 4, col. 15, lns. 20-41; user of a client device requests a streaming of digital content.)


With respect to Claim 7, modified Dorwin teaches the method of claim 5, and Dorwin also teaches wherein the consolidated file further includes an initial portion of unencrypted data and interleaved portions of encrypted data and unencrypted data. (Col. 15, lns. 42-63; content may be interleaved or a multiple streams may be presented together.)

With respect to Claim 8, modified Dorwin teaches the method of claim 7, and Dorwin also teaches further comprising: determining that a location within the media title corresponds to a portion of unencrypted data in the consolidated file; (Col. 2, ln. 45 – col. 3, ln. 11; content is accompanied with metadata that includes timing, configuration, encoding and licensing information. col. 3, lns 19-39; content may be encrypted or unencrypted.See also Linquist, para. 3, 7, 40-41; control server may prepare and serve the manifest file which contains a list of segments and the locations of where to find them.)
requesting, from the streaming media server, unencrypted data from the portion of unencrypted data; and (Fig. 4, col. 15, lns. 20-41; user of a client device requests a streaming of digital content. col. 3, lns 19-39; content may be encrypted or unencrypted. Col. 6, ln. 43 – col. 7, ln. 2 and col. 15, ln. 42 – col. 16, ln. 14; in response to request, content server sends client a stream of content, at least a portion of which is unencrypted and played. See also Lindquist, paras. 3, 40-41, 51-53, 62; a media file has multiple representations which are described in the manifest file, and the client requests a representation be streamed, which makes the storing device a media server.)
playing the unencrypted data prior to receiving the DRM license. (Col. 6, ln. 43 – col. 7, ln. 2 and col. 15, ln. 42 – col. 16, ln. 14; in response to request, content server sends client a stream of content, at least a portion of which is unencrypted and played. Fig. 4, col. 16, lns. 3-37; unencrypted portion plays while DRM license is still being negotiated.)

With respect to Claim 9, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Dorwin also teaches one or more non-transitory computer-readable media including a program which, when executed by one or more processors, causes the one or more processors to perform the steps of: (Col. 12, ln. 61 – Col. 13, ln. 45; network device has processor and memory including ROM, flash memory, hard disk, RAM, CDROM, etc.)

With respect to Claims 10-16, they are substantially similar to Claims 2-8, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 17, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Dorwin also teaches a computing system, comprising: a memory including instructions; and a processor that is coupled to the memory and, (Col. 12, ln. 61 – Col. 13, ln. 45; network device has processor and memory including ROM, flash memory, hard disk, RAM, CDROM, etc.)

With respect to Claims 18-19, they are substantially similar to Claims 3-4, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 22, modified Dorwin teaches the method of claim 1, and Dorwin also teaches further comprising, after receiving the DRM license, decrypting downloaded encrypted content for streaming the encrypted content. (col. 16, lns. 23-38; while the unencrypted portion is playing, the system negotiates for a license, receives a decryption key, and uses it to decrypt the content.)
With respect to Claim 25, modified Dorwin teaches the method of claim 1, and Lindquist also teaches wherein the media metadata specifies locations for one or more files associated with the media title. (para. 3, 7, 40-41; control server may prepare and serve the manifest file which contains a list of segments and the locations of where to find them. See also Dorwin, col. 15, ln. 42 – col. 16, ln. 2; different network addresses or different paths for unencrypted and encrypted portions of the file. Col. 2, ln. 45 – col. 3, ln. 11; content has accompanying metadata that describes its configuration.)
The same motivation to combine as the independent claim applies to this claim.

With respect to Claim 26, modified Dorwin teaches the method of claim 1, and Dorwin also wherein the media metadata further includes one or more media attributes associated with the media title, the one or more media attributes comprising at least one of a resolution, a bit rate, a number of audio channels, subtitle information, an aspect ratio, or a codec associated with the media title. (col. 6, ln. 42 – col. 7, ln. 2; different resolution or bit rate. col. 2, ln. 45 – col. 3, ln. 11; different associated codec. See also Lindquist, para. 38; representations may differ in terms of bandwidth, language.)


Claims 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dorwin (US Pat. 10,212,460) in view of Lindquist (US Pub. 2012/0084454), and further in view of Swenson (US Pub. 2010/0325417).
With respect to Claim 23, modified Dorwin teaches the method of claim 1, but does not explicitly teach a limit on number of streams.
Swenson, however, does teach wherein the control server determines the endpoint device is authorized to play the media title by determining that a number of streams currently being transmitted to the endpoint device does not exceed a certain limit. (para. 70; authorization based upon maximum number of concurrent content streams)
It would have been obvious to one of ordinary skill, prior to the instant invention, to combine the method of modified Dorwin with the number of streams currently being transmitted MPEP 2143(I)(D).

With respect to Claim 24, modified Dorwin teaches the method of claim 1, but does not explicitly teach a player being out of window.
Swenson, however, does teach wherein determining that the endpoint device is authorized to play the media title comprises performing a check to determine whether a content player associated with the endpoint device is out of window. (Examiner asserts that Dorwin teaches this limitation on its own, see col. 11, lns. 33-45; CSM consults rules to determine whether to provide unencrypted stream to client. However, to compact prosecution, Examiner also cites Swenson, para. 70; authorization based upon a time period that expires.)
It would have been obvious to one of ordinary skill, prior to the instant invention, to combine the method of modified Dorwin with the check on whether the content player is out of window in order to ensure the content creator is paid for their content. Further, the act is an obvious application of a known technique to a known device for predictable results, see MPEP 2143(I)(D).


Remarks
The undersigned takes over examination of this Application following Examiner Kunwar leaving the Office and is now the Examiner of record. Examiner counts at least seven distinct 
Applicant argues at Remarks, pg. 9 that the Objection to Claim 24 should be withdrawn because Claim 24 does not recite “by comprises.” Examiner agrees and withdraws the objection.
Applicant argues at Remarks, pgs. 10-11 that the amended claims are not taught by the previously cited art of record.
Examiner cites new art which moots the argument. However, for compact prosecution purposes, Examiner addresses some of the arguments because they represent some improper thinking.
Applicant argues at Remarks, pg. 10 that Spooner distributes “only encrypted” (Emphasis Applicant’s) content, and therefore “cannot and does not teach or suggest that the user device requests, from the contract system, media metadata for media content that allows for unencrypted content for the media title to be accessed…” And further that “A careful review of the other references cited by the Examiner shows that those references also fail to teach or suggest the above limitations of Claim 1.”
But Lahtinen teaches unencrypted and encrypted portions of the same media file (Col. 2, lns. 19-53). Peterka discloses a free preview system where a first portion of content is distributed unencrypted and a second portion of the content is delivered encrypted (paras. 90-92). Consequently, if the prior combination taught “requesting, from a control server, media metadata for the media title” then the combination also teaches “requesting, from a control server, media metadata for media content that allows for unencrypted content for the media title to be accessed” because the prior art teaches that content can be partially unencrypted and partially encrypted. combined teachings of all the references. Spooner need not have disclosed unencrypted content, as unencrypted content was taught in both the other references.
Applicant argues at Remarks, pg. 10 that Spooner “discloses only that the contract system provides access to the media content for a user based on the recorded details of the user” and therefore “does not teach or suggest that the contract system transmits any type of media metadata content to the user device…”
Claim 1 does not claim “transmitting media metadata content” (as the method is focused on the endpoint device), instead the method claims “requesting [] media metadata” which Examiner Kunwar cited Lahtinen to teach the feature. (Examiner notes, for what its worth, that Lahtinen unquestionably discloses transmitting metadata, see Col. 4, ln.s 4-12; “the environment includes an electronic service guide (ESG) server that provides ESG information to terminals in network. An ESG is a set of metadata that is used to describe ‘programs’…An ESG also provides a device with information so that the device may receive the services.”). This again represents an improper piecemealing of the rejection – the question is not if the Spooner system does something different, the question is only if all of the citations from all of the references together would have rendered the claimed subject matter obvious to one of ordinary skill.
Examiner notes the above to head off an improper complaint of the instant rejection. Examiner cites Dorwin to largely teach the amended Claim 1, but Dorwin does not include specific detail relating to the conventional manner of streaming content – that one device provides a manifest file pointing to representations of media, and other devices store the representations of  Lindquist, which is cited to teach those conventional streaming techniques, does not even mention the term “unencrypted.” But the question is not whether Lindquist alone anticipates the entirety of any amount of claim text that Applicant cites, as this is not an anticipation rejection. The only question is if Dorwin and Lindquist together render obvious the cited limitation as well as all the other ones. Dorwin teaches a technique where part of a stream in unencrypted, that that part is played while licenses are negotiated, and that the system switches to the encrypted version once the license has been conveyed. Linquist teaches that a control sever can package a manifest directing a client to a server that will stream them data. The combination teaches Claim 1.
All claims remain rejected.


Conclusion








The present invention is examined under pre-AIA  first to invent provisions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is 571-272-1205.  The examiner can normally be reached Monday to Friday 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


/NICHOLAS P CELANI/Examiner, Art Unit 2449